EU recognition of the Roma genocide during World War II
The next item is the statement by the President concerning the EU's recognition of the Roma genocide during World War II.
Today the Roma are the largest ethnic minority in the European Union. They are also the most oppressed community in Europe at present. During World War II they were persecuted on grounds of race by the Nazis, in the same way as Jews. Hundreds of thousands of Roma, whose ancestors had been European citizens for generations, were slaughtered. The 66th anniversary of the liberation of Auschwitz-Birkenau, which we commemorated on 27 January this year, serves as a reminder to us that the Roma were the third largest group among the victims of this camp. Unfortunately, not all Europeans are aware of this fact. Only a few EU Member States have officially recognised the Roma genocide. It is time to make European citizens aware of the fact that the Roma living among us experienced the trauma of genocide as a community. Education is the best way to fight discrimination. The European Parliament acts as the EU's voice in the fight for human rights. Today we are speaking up for our Roma brothers and sisters. We would like their suffering to be remembered and their situation to be better understood.
Colleagues, there will now be a very short discussion on this topic so please do not leave the Chamber. First we will have a statement from the Council and, as you know, Roma integration is one of the priorities of the Hungarian Presidency. This will be followed by a statement from the Vice-President of the Commission and then short statements on behalf of the political groups.
President-in-Office of the Council. - (HU) Mr President, ladies and gentlemen, please allow me to begin by quoting the words of Porajmos survivor Friderika Kolompár: 'We found my father when we went to Auschwitz on 2 August of '94 or '95. Their names were arrayed on a large plaque. We knew that they had been taken to Germany, but not the exact location. If a Gipsy man from Fehérvár had not stopped me, I would have reached into the oven and taken out a piece. I thought I would take it out and take it home as a relic. At that point my son, Józsi, said:
"Don't reach in there, Mother, you might get an infection.”
"I don't care, my son,” said I.
"How do you know that it belonged to your brother or your father?” he asked in reply. I fainted and was taken out of the crematorium.'
On behalf of the Hungarian Presidency I would like to join the noble initiative through which the European Parliament, and President Buzek personally, wished to commemorate the victims of the Porajmos, the Roma Holocaust, in this sitting. Why is it important to remember? Should we not concern ourselves with the future instead? American historian George Santayana wrote in 1905: 'Those who cannot remember the past are condemned to repeat it.'
Even the most modest estimates put the number of Roma and Sinti killed during and in the shadow of World War II at 220 000. They were killed for the sole reason of belonging to these two ethnic groups or, in the terms of their persecutors, 'race.' They were of Hungarian, Czech, Romanian, French, German, Polish, Serb and who knows what other nationalities. Men and women, elderly people and children. Many, many children. If they were alive, many of them would be EU citizens today. Commemorations consistently recall that, unlike Jewish captives, families in the Auschwitz-Birkenau Gipsy camp could stay together. As a Hungarian Holocaust survivor recalled: 'even the SS knew that Gipsy families could not be separated. They were allowed to stay together until the night of 2-3 August 1944, when the surviving captives of the 30 000 inhabitants of their camp were murdered as their barracks were burned.'
The EU was reborn after World War II from this low; the hell of the Shoah and the Porajmos. The dream of the founding fathers was that the peoples of Europe would, all together, reject all that had led to such extreme disregard for human life, to Auschwitz and Birkenau. The peoples of Europe jointly, including the European Roma population of currently 10 to 12 million. 'But this is still the past,' one could say. 'Where is the future in this?' The Hungarian Presidency believes that we must indeed talk about the past and the future simultaneously. When Hungarian Prime Minister Viktor Orbán presented the programme of the Hungarian EU presidency to the European Parliament on 19 January, he said: 'The Roma strategy is a priority aspect of the Hungarian Presidency, because there is no point in a smart Europe if it has no heart. Europe, however, will only have a heart if it creates opportunities for social inclusion for the most disadvantaged social groups.'
I would personally be very proud if we could all jointly adopt a common European framework strategy for the Roma by the end of this presidency. Work is in progress, thanks to the commitment of the European Parliament and the European Commission. The Council and its Hungarian Presidency would like to contribute to this. We would like to contribute to the strengthening of the realisation that the Roma, like all peoples and ethnic groups of Europe and the entire world, are not a problem, but an economic, cultural and human resource.
Vice-President of the Commission. - Mr President, a few days ago we commemorated Holocaust Remembrance Day in the European Parliament together with Holocaust survivors. On behalf of the Commission, I highly appreciate the fact that today we are commemorating the Roma genocide victims as well.
After visits to Oswiecim, Yad Vashem or the Holocaust Museum in Washington DC, you are always shocked by the inhumanity of the Holocaust perpetrators. Those of you who visited the Children's Pavilion in Jerusalem would agree with me that you leave the pavilion shaken and you cannot believe that such events were possible in Europe and only 60 or 70 years ago.
Therefore we have to speak about this. We have to teach our children about this sad story because, as we know, history has a tendency to repeat itself. So we must make absolutely sure that this horror will be remembered and never repeated. Let us all fight together the ghosts of the past.
History has taught us a bitter lesson in what racial hatred and intolerance can do. The European Union is therefore built on fundamental rights and values, which include the protection of minorities, the principle of free movement and the prohibition of discrimination, and all these apply in full to Roma.
It is unacceptable that, in the 21st century, Roma people still have to face discrimination on the basis of their ethnic origin. Too many Roma are still victims of racism, discrimination and social exclusion. Too many Roma children are still on the streets instead of going to school. Too many Roma are still denied fair chances in the labour market and too many Roma women are still victims of violence and exploitation.
The inclusion of Roma is a priority for the EU and it requires the commitment and joint efforts of national and local authorities, civil society and EU institutions. For its part, the Commission is deeply committed to improving the situation of Roma people and, in particular, their social and economic integration.
We have been working continually to these ends: this is a longstanding and long-term commitment for us. However, we have to acknowledge that responsibility for Roma integration lies primarily with the Member States and that is why, in the communication we adopted last year, we provided them with a concrete list of actions for making their Roma integration policies more effective. This was the first-ever policy document dedicated specifically to Roma.
However, our assessment shows that further serious work needs to be done in the Member States to improve the effectiveness of their policies for Roma integration. That is why, in April, in close cooperation with the Hungarian Presidency, the Commission will adopt a European framework for national Roma integration strategies, which will make proposals for tackling Roma exclusion.
To conclude, at this solemn moment let me emphasise again, on behalf of the Commission, the importance of protecting fundamental rights in Europe and ensuring the harmonious integration of all into society. It is very important to make sure that history definitely never will repeat itself.
on behalf of the PPE Group. - (HU) Minister of State, Mr President, Commissioner, ladies and gentlemen, on behalf of the Group of the European People's Party (Christian Democrats), I would like to express my satisfaction and gratitude that, for the first time, the European Parliament is commemorating the Roma victims of the Holocaust. This is exactly what we, their descendants, have to do: remember and learn. We must show respect for the suffering of the victims, and integrate these painful lessons, in unity and mutual tolerance, into our common history and common memory. This is why it is important for us to support universities, scientific societies and research institutes that help reveal and present the hardships faced and endured by the Roma during our long history. I propose that national curricula in all European countries should present the centuries-long common history shared by majority societies and the Roma.
This day, too, provides an occasion to reinforce this unity and to reassert that we, the Roma, are citizens of our countries and a state-creating factor; free and equal European citizens. We should be content with nothing less.
Seven hundred years of common history lie behind us; seven centuries filled with struggle, during which we demonstrated our loyalty to our home countries and Europe on countless occasions. While remembering the dark times of segregation and persecution, we must draw strength from these uplifting moments of our shared history, and find hope that, by uniting, we may become a dignified, harmonious community. Just as we share a common history, so will we share a common future, as we all know; and I should like to hope that together we can achieve everything, as I am also certain that we can only achieve everything together.
The committed efforts of successive generations will be needed for everyone to endeavour to build a more acceptable and more perfect world in their own lives and their own surroundings. Our ancestors have demonstrated innumerable times that our nations are able to unite if our destiny is at stake. And for us, the situation of the Roma of Europe is a question of destiny. It is our turn now, and the first step must be taken today.
If you allow me to add one more thought, the second step will need to be taken two weeks from now at the plenary sitting, when the European Roma strategy can finally be launched according to the expectations of all of us.
on behalf of the S&D Group. - (DE) Mr President, thank you for your statement, and I would also like to thank the President-in-Office of the Council and the Vice-President of the Commission. I would like to thank all those who suggested we have this debate - from my group, Mrs Göncz in particular. As you said today, Mr President, the extermination of the Roma has often been pushed into the background when talking about the extermination of the Jews. However, there were also other victims of the National Socialist atrocities. In this context, I would also like to mention the homosexuals, as you have also done today in a different context, Mr President.
I agree with the President-in-Office of the Council and also with the previous speaker that the best form of commemoration is when we also think about the future. We cannot be satisfied with the situation of the Roma on our continent today. They are still discriminated against and prejudices still exist. When a country is now considering reverting back to the name 'gypsies' instead of using the name 'Roma' in order to avoid any confusion, then I will certainly not criticise that, only to say that the fight against the prejudices and the fight against discrimination is what is important and not bowing to the discrimination by changing a name.
We have been debating the issue of the Roma in this Parliament for years, and we have to admit - even on our visits to the various countries - that there are still very major problems, that the cycle of discrimination and disadvantage has still not been broken and that many children are today still being taught in separate schools. I am therefore also very grateful to the Hungarian Presidency for taking up this subject. Despite all the differences of opinion that we have, Mrs Győri, on this matter we will hopefully achieve a major success together.
Our group has for some time been in contact, through Mr Schulz, with Günter Grass, the German writer, who has also set up a Roma foundation. Günter Grass once said: 'You, the Romani, in your permanent state of dispersal are - strictly speaking - Europeans in a sense that we, imprisoned in the confinement of our nationalities, ought to bear in mind if the united Europe is not to develop into a bureaucratic administrative and all-powerful economic colossus. At least in this one respect, with their cross-border mobility, the people we call gypsies are ahead of us. They should, first of all, be allowed to prove their identity with a European passport that guarantees them the right to stay anywhere from Romania to Portugal.' (end of quote)
We ought to create the conditions that make all Roma feel at home where they live. We ought also to create the conditions that allow them to travel freely throughout Europe without being deported again. When we finally see this happen then we really will have done a great deal for the Roma, and then we will have made the terrible things that the Nazis did to the Roma through the Holocaust during the Second World War a thing of the past.
(Applause)
Mr President, 'Samudaripen' is the word which means 'hell on earth' in the Romani language, in other words, genocide or holocaust. Hell on earth is the description of how Europe's Roma lived during the Second World War when hundreds of thousands of them were murdered for the sole reason that they were Roma. We actually do not know the exact figure. The Holocaust Museum in Washington DC reckons that it is approximately a quarter of a million. Other studies mention more than a million Roma murdered during those years. This lack of certainty is due to the low profile of those Roma who were victims of the Holocaust. It is further proof that this people has been systematically discriminated against or ignored for centuries.
This is why the declaration made today by the European Parliament, through its President, marks an historic moment. However, we cannot just stop at this. This occasion must be followed by specific measures at both EU and Member State level. Such acts of recognition of the Roma genocide must be made by every Member State and, furthermore, knowledge about this chapter in our history must be publicised among Europe's citizens.
Until European children learn at school about this holocaust and the centuries for which the Roma have been slaves in many countries that are now EU Member States and until European society realises that we have a historical duty to this population, we will fail to conduct our anti-racism campaigns properly and we will not have too much success either with our national or European Roma inclusion strategies.
Mr President, I speak here this afternoon with deep feeling. Above all, Mr President, I would like to thank you personally for your commitment.
The recognition of the Roma genocide is a historic moment for those millions of Europeans who belong to the Yenish, Sinti, Roma, Manouche and traveller peoples. Hundreds of thousands of their relatives were murdered during those dark years, often having been disgracefully branded as social outcasts.
However, it is also an historic moment for all of us, citizens of the European Union. Let us not forget, the Roma were the first to move between different countries of Europe, well before we had set up our common area. Today, with a population of 10 million, they are our largest minority. Their history is our history, too.
It was high time, ladies and gentlemen, to restore the confidence of these European citizens in their European institutions. They have been shunned by our societies, and they still suffer from a double punishment. To the horrors of war have been added neglect, indifference and silence. The recognition of the Roma genocide is therefore a genuine act of remembrance. Clearly, it provides an opportunity to remember, but it should above all be a guarantee of a different future.
Last week at the Bundestag, Members of the European Parliament and of the national parliaments, from the East and West alike, shouldered their responsibility to history by encouraging recognition of this genocide. This is the first step towards changing the way in which our fellow citizens view these Europeans. There is still a long way to go. Let us make the Roma people European citizens in their own right.
on behalf of the ECR Group. - (PL) Mr President, the fact that the Roma were the victims of genocide during World War II is as self-evident as the fact that Jews were victims of the same process. Anyone who denies this fact should be treated as unforgivingly as those who deny the Holocaust of Jews. You are right to say that the Roma represented the third largest ethnic group among those massacred in Auschwitz. The second largest group were Poles. All the nations that were victims of the Holocaust during World War II should be remembered. We should remember everything that happened in Auschwitz and the other concentration camps, as well as the murders committed in Katyń and other places during those terrible five or six years, so that such events are never repeated. The European Parliament has a moral and political duty to ensure that this memory is kept alive, and our debate today is one way of doing so.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, this is a really important moment, because today, for the first time in the European Parliament, we are commemorating the Roma and Sinti victims of the Holocaust.
Let me start by with a farewell letter written by a 14-year-old boy, Robert Reinhard, in 1943 before his deportation to Auschwitz from a German children's home. He wrote: 'I have found my parents again. We are being transported to the concentration camp. After much soul-searching I have reached the point where I can face death. Thank you once again for everything that you have done for me. Greetings to you all. See you in heaven. Robert.'
Like 500 000 other Roma and Sinti, this young boy never came back, and although the Roma and Sinti, together with the Jews, were the first victims of production line killing, today - 66 years on - the full truth of what happened remains untold. The joint culpability of the majority society is also often glossed over. We need the whole truth about this chapter of history.
The Roma and Sinti must be avenged and the Holocaust recognised as a crime against humanity, to ensure that it can never happen again. We must fight fervently to eradicate the prejudice against these people. We must put an end to racial hatred as well as violence, as seen the year before last in Hungary for example, and we should do this with the courage of our convictions. Freedom, equality and solidarity are not the privilege of a few, but a right for all, because human rights and civil rights are indivisible.
Mr President, I should like to endorse what has been said so far. The Roma have made a decisive contribution to the development of Europe, especially to its culture. The comment I would like to make, and it is a rational comment, is that any programmes concerning the Roma in the European Union which come from the Commission are fragmented and are often included within the framework of social exclusion. I would propose a more rational approach. In other words, that the Commission adopt an initiative just for the Roma outside the framework of social exclusion, so that there is a programme which only concerns the Roma. This would enable us to work more effectively for the Roma at national level.
Madam President-in-Office, Mr Vice-President of the Commission, colleagues, I would like to thank you all for your remarks. This is a very important debate for all of us, and for the European Parliament as a whole.
The debate is closed.
Written Statements (Rule 149)
I very warmly welcome the call for the European Union to recognise the Roma genocide during the Second World War. Some Member States have already taken this step, and I hope that they will be followed by as many of the other Member States, and also by the European Union as an institution. Unfortunately, the large majority of European citizens are unaware of the Roma genocide. This is why, as was also emphasised by the Romanian president in his speech recognising the Roma genocide, made in October 2007, we must not stop at a symbolic gesture. We need to encourage the inclusion of information about the Roma holocaust in the school curriculum for European pupils. On the other hand, it is unacceptable that 66 years after the prisoners were liberated from the Auschwitz concentration camp an ethnic minority is subjected to such large-scale discrimination across the European Union. This is why I think that Roma social inclusion, one of the Hungarian Presidency's priorities, must become the focus of a European policy based on specific, effective and measurable actions.
Matters concerning the victims of the Third Reich's tyranny during World War II are still an extremely delicate subject, but one which is worth looking at in detail. Today we want to broaden the context within which the term Holocaust is viewed, since the general public understands it to mean the mass extermination of Jews. The 'cleansing' of other ethnic, national and social groups during World War II should also be remembered and commemorated. Too few people are aware of what happened, in particular Europe's young people. It is for this very reason that we are trying to raise the painful and somewhat neglected issue of the extermination of the Roma during today's debate. Porajmos, which is the Roma term for this extermination, claimed between 500 000 and 2 million Roma throughout Europe. They were the third largest group in terms of nationality to be murdered in Auschwitz, after Jews and Poles. These facts leave no doubt as to the enormity of the losses suffered by the Roma, which places us, as Europeans, under an obligation to commemorate those who suffered the injustice of falling victim to genocide, and spread awareness of their fate. Raising awareness of these events is a priority for current and future generations.
The Roma are the largest ethnic minority in the EU at the moment, but they have also been the most oppressed down the ages. Hundreds of thousands of Roma were killed and persecuted during the Second World War. Unfortunately, only some Member States have recognised that the extermination of the Roma was actually an act of genocide. In honour of the victims' memory and as a sign of deep respect for the Roma survivors of the Holocaust, in 2007 the Romanian President recognised the atrocities suffered by the Roma and awarded the National Cross for 'Faithful Service' 3rd class to three Roma who survived the genocide. The Roma are part of the future of Romania, a European Romania. The tragedy of the Holocaust is now part of our collective memory. I take this opportunity to welcome one of the Hungarian Presidency's priorities, namely, the Roma integration strategy. The best form of commemoration is to look to the future. In every Member State we must examine the centuries of history which the Roma have been part of and strengthen this Roma initiative now. They are free, equal European citizens. We should also create the prerequisites for the free movement of Roma, without them being expelled again. We need a community which will be fully integrated into modern society.
I welcome the initiative from the President of the European Parliament, Jerzy Buzek, requesting the European Union for official recognition of the genocide committed by the Nazis and their allies against the Roma population during the Second World War because it marks a step forward in the battle to defend the rights of the most widespread ethnic minority in Europe.
Tens of thousands of members of the Roma population were subjected to torture or murdered in the Occupied Eastern Territories and thousands more died in the Nazi regime's concentration camps. The historian Michael Billig summarises the principle of the racial superiority doctrine in the following statement: 'A man is not killed for what he does, but for what he is'. This phrase can be used to sum up the sad reality of a time when more than a million Roma were oppressed and deprived of any freedoms, including freedom to procreate.
I think that we need specific EU-level measures to combat racism and fight against social exclusion. I advocate that we need better cooperation and an exchange of good practices at EU level between national and European Roma inclusion strategies.